         Case 8:08-cr-00319-DKC Document 343 Filed 05/15/20 Page 1 of 3

                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                      :
UNITED STATES OF AMERICA
                                      :

     v.                               :   Criminal No. DKC 08-00319-6

                                      :
OTIS HARRIS
                                      :

                       MEMORANDUM OPINION AND ORDER

     Ordinarily,        “[t]he   court    may     not   modify   a   term   of

imprisonment once it has been imposed.”                 18 U.S.C. § 3582(c)

(2018).      This general rule is subject to certain exceptions,

including the compassionate release provision, which allows the

Bureau of Prisons (“BOP”) to seek a modification of a prisoner’s

sentence.     See id. § 3582(c)(1)(A).          Under the First Step Act of

2018, the compassionate release provision was modified to allow

prisoners also to seek a sentencing reduction directly from the

Court.     The provision now provides, in relevant part, that:

           The court may not modify a term of imprisonment
     once it has been imposed except that:
           (1) in any case that—
           (A) the court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant after
     the defendant has fully exhausted all administrative
     rights to appeal a failure of the Bureau of Prisons to
     bring a motion on the defendant’s behalf or the lapse of
     30 days from the receipt of such request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment (and may impose a term
     of probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering
     the factors set forth in section 3553(a) to the extent
     that they are applicable, if it finds that—
         Case 8:08-cr-00319-DKC Document 343 Filed 05/15/20 Page 2 of 3



           (i) extraordinary and compelling reasons warrant
     such a reduction;

                                *       *       *

     and that such a reduction is consistent with applicable
     policy statements issued by the Sentencing Commission[.]

     The defendant argues that “his age (46), declining health,

COVID-19,       and   his    decades     of    served     incarceration”       present

“extraordinary        and   compelling        reasons”    warranting     a    sentence

reduction to time served.              (ECF No. 340).          Mr. Harris submitted

his request to the warden on March 31, 2020 (ECF No. 342-1), and

more than 30 days have elapsed, thus satisfying the administrative

exhaustion requirement.

     Mr. Harris is confined at FCI Petersburg, where, he claims,

“it is only a matter of time before COVID-19 finds its way” inside.

While he reiterates his age and that “he suffers from significant

underlying      health      issues,”    he     provides    no     specifics    and   no

evidence.       As of May 13, 2020, the Bureau of Prisons website

reports no cases of COVID-19 at Petersburg.                    COVID-19 Coronavirus,

https://www.bop.gov/coronavirus/ (last visited May 13, 2020).                        Mr.

Harris is serving a 280 month sentence imposed on November 23,

2009, by Judge Roger W. Titus, on his conviction for conspiracy to

distribute and possess with intent to distribute five kilograms or

more of cocaine.         His current release date is February 28, 2029.

     While all share the concern over the public health challenges

caused     by    COVID-19,     and     appreciate        the    heightened    anxiety

                                                2
       Case 8:08-cr-00319-DKC Document 343 Filed 05/15/20 Page 3 of 3

experienced by those incarcerated in correctional facilities, the

generalized and unspecific reasons stated by Mr. Harris do not

satisfy the standard for compassionate release.               See, e.g., United

States v. Hood, 2020 WL 2091070 (W.D.N.C. April 30, 2020) (“Without

a    particularized        susceptibility        to   the     disease     and   a

particularized risk of contracting the disease at his prison

facility, . . . Defendant has not shown that ‘extraordinary and

compelling reasons’ warrant his release.”) As pointed out by Judge

Bell, the BOP has instituted enhanced health and safety regulations

to combat the spread of the disease.              See also, United States v.

Humphries, 2020 WL 2331247 (W.D.N.C. May 11, 2020) (“[T]he mere

fact that the Defendant faces a potential risk of contracting

COVID-19 is not sufficient to justify his release.                 As the Court

of   Appeals   for   the    Third   Circuit      recently     noted,   ‘the   mere

existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify

compassionate    release,     especially        considering    BOP’s    statutory

role, and its extensive and professional efforts to curtail the

virus’s spread.’ United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020).”

      Accordingly, the motion for compassionate release (ECF No.

340) BE, and the same hereby IS, DENIED.


May 15, 2020                                   /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge

                                            3
